        Case 3:17-cv-00146-VLB Document 82 Filed 10/02/18 Page 1 of 3



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF CONNECTICUT


                                           :
                                           :   Civil Action No.: 3:17-cv-00146-VLB
                                           :
IN RE TANGOE, INC., SECURITIES             :
LITIGATION                                 :
                                           :
                                           :
                                           :
                                           :
                                           :




   NOTICE OF UNOPPOSED MOTION FOR DISTRIBUTION OF CLASS ACTION
                       SETTLEMENT FUNDS


      PLEASE TAKE NOTICE that counsel for Lead Plaintiff James Alpha Multi

Strategy Alternative Income Portfolio shall move before the Vanessa L. Bryant,

United States District Court Judge, at the Richard C. Lee United States Courthouse,

141 Church Street, New Haven, Connecticut 06510, for an order granting the

Distribution of Class Action Settlement Funds.

     In support of this Motion, Lead Plaintiff submits: (1) a Memorandum of Points

and Authorities dated October 2, 2018; (2) the Declaration of Josephine Bravata

Concerning the Results of the Claims Administration Process (“Bravata

Declaration”); and (3) a Proposed Order.

      Defendants do not oppose this motion.
        Case 3:17-cv-00146-VLB Document 82 Filed 10/02/18 Page 2 of 3



Dated: October 2, 2018                   Respectfully submitted,


                                          SHAPIRO LAW OFFICES, LLC

                                          /s/ Jonathan M. Shapiro
                                          Jonathan M. Shapiro (ct24075)
                                          32 Washington Street
                                          Middletown, Connecticut 06457
                                          Telephone: (860) 347-3325
                                          Facsimile: (860) 347-3874
                                           jshapiro@shapirolawofficesct.com

                                         THE ROSEN LAW FIRM, P.A.
                                         Jacob A. Goldberg (pro hac vice)
                                         101 Greenwood Avenue, Suite 440
                                         Jenkintown, PA 19046
                                         Telephone: (215) 600-2817
                                         Facsimile: (212) 202-3827
                                         Email: jgoldberg@rosenlegal.com

                                         FINKELSTEIN & KRINSK LLP
                                         Jeffrey Krinsk (pro hac vice)
                                         David J. Harris, Jr. (pro hac vice)
                                         550 West “C” Street, Suite 1760
                                         San Diego, CA 92101
                                         Telephone: (619) 238-1333
                                         Facsimile: (619) 238-5425
                                         Email: jkrinsk@classactionlaw.com

                                         Attorneys for Lead Plaintiff




                                     2
        Case 3:17-cv-00146-VLB Document 82 Filed 10/02/18 Page 3 of 3




                          CERTIFICATE OF SERVICE

      I hereby certify that on October 2, 2018, a true and correct copy of the
foregoing document was served by CM/ECF to the parties registered to the Court’s
CM/ECF system.




                                    /s/Jonathan Shapiro




                                       3
